By the Court, Lacy, J. The circuit court properly refused te» award a new trial. There is no error in the instructions given, or refused, to the jury. Under the state of pleading, the defendant took upon himself the burden ot proof by impeaching the consideration of the. bond, on the ground of fraud, and the court rightly held him to the issue. He was bound to show that the bond was procured by fraud, or was given without consideration. This he wholly failed to do, and the finding of the jury was fully warranted by the law and evidence. New trial denied.